DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The original disclosure contains support for an uploading channel for the milled material of medium fraction is made in the peripheral part of the upper end wall of the body of the milling chamber (008; original claim 8), the original specification does not contain support for said uploading channel to be located anywhere in the device.
The original disclosure contains support for the uploading channel for the milled material of coarse fraction “installed in the peripheral part of the lower end wall of the body” of the device (0019), the specification does not contain support for said uploading channel to be located anywhere in the device.
There is no support in the original disclosure for “a plurality of bumpers radially located on an interior wall of the milling chamber, wherein each bumper is angled from 45 degrees with respect to the upper surface of the rotating disc.” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, there is no antecedent support for the term “the milled material of light fraction, “the milled material of medium fraction,” and “the milled material of coarse fraction.”
With regards to claim 7, said claim is held to be indefinite because it is unclear what is meant by “an upper part of the unloading channel for the milled material of medium fraction.”  Furthermore, claim 7 is indefinite because it fails to include all the features of claim 1, from which it depends.  Specifically, claim 7 “consists” of the claimed components, but claim 1 further comprises additional limitations such as “an uploading axial slot, and uploading channel for material” and the “conical divider>’
Response to Arguments
Applicant’s arguments filed 4/1/2021 have been fully considered.  With regards to the specification, Applicant contends the amendments cancel new matter introduced in Amendments filed on 10/01/2020, as required by the Examiner.
Applicant’s amendment to the specification has been fully reviewed.  Said amendment is objected to because the amendment introduces new matter into paragraphs (008), (0018), (0021) and (0022).  With regards to paragraph (000*), there is no support for the claimed “anti-abrasive pads” limitation (page 5, line 5), the “plurality of bumpers” sentence (page 5, line 7), for the “”an upper part of the unloading channel for the milled material of medium fraction” limitation.  With regards to paragraph (0021), the “anti-abrasive pads” limitations is not supported (penultimate sentence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649